



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



Callow
                v. School District No. 45 (West Van.),









2004 BCCA
            19




Date: 20030109





Docket: CA030699

Between:

Roger Callow

Appellant

(
Plaintiff
)

And

The Board
      of School Trustees of School District
No. 45 (West Vancouver) and West Vancouver
Teachers Association

Respondents

(
Defendants
)












Before:



The Honourable
            Madam Justice Ryan





The Honourable
            Mr. Justice Donald





The Honourable
            Mr. Justice Oppal




Oral Reasons for Judgment








Appellant appearing in person





G. Litherland
K. Hume



Counsel for the Respondent School District
            No. 45





B. Laughton



Counsel for the Respondent West Van. Teachers
            Assoc.





Place and
            Date:



Vancouver, British Columbia





January 9, 2004







[1]

DONALD,
          J.A.
: This appeal relates to a dispute over termination
          of the appellant's employment as a teacher in the West Vancouver school
        district on 4 November 1985.

[2]

In
        this action, one of many proceedings brought by the appellant, he alleges
        a conspiracy between his employer and his bargaining representative, the
        West Vancouver Teachers' Association and claims $2,000,000 in damages for
      wrongful dismissal.

[3]

The
        respondents moved for dismissal of the claim.  On 11 March 2003 Mr. Justice
        Williamson in chambers dismissed the action on grounds that the appellant
        lacked standing to bring the action because he was represented by a collective
        bargaining agent and the dispute was within the exclusive jurisdiction
      of the Labour Relations Board.

[4]

Mr.
        Justice Williamson acceded to the request by the respondents that an order
        should be made under s. 18 of the
Supreme Court Act
restricting
        the appellant's ability to bring further legal proceedings.  He found that
        the appellant had persistently and without reasonable grounds instituted
        vexatious legal proceedings based on the same grounds and issues and noted
        that the appellant did not pay the costs of his last appeal.  In the result
        he ordered that the appellant may not institute further legal proceedings
      without leave of the court.  The appeal is from that decision.

[5]

Of
        the many legal proceedings brought by the appellant, his petition heard
        by Mr. Justice Spencer in
Callow v. West Vancouver School District
        No. 45
(1995), 8 B.C.L.R. (3d) 186 is the most important for
        the matters raised by the within action.  The appellant petitioned for an order
        setting aside an earlier arbitration decision, quashing the layoff and
        reinstating him to his employment.  Mr. Justice Spencer ruled that the
        appellant lacked standing because only his bargaining agent had authority
        to advance his case and he further held the court lacked jurisdiction to
        entertain the petition because the dispute had to be resolved within the
        administrative law framework established by the relevant statutes.  His
        decision was upheld by this Court: (1997), 29 B.C.L.R. (3d) 1999, and
      leave to appeal to the Supreme Court of Canada was refused.

[6]

The
        appellant subsequently made three successive complaints to the Labour
      Relations Board that the respondent teachers' association failed in their
      duty to
        represent him fairly.  All the complaints were dismissed and the appellant's
      applications to review those decisions were unsuccessful.

[7]

The
        nature of the claims in this action, viewed against the history of the
        dispute, left Mr. Justice Williamson with no choice but to dismiss the
        action.  This is obviously a vexatious attempt to re-litigate matters already
        settled.  The appellant's litigious activity had to be brought under
        some measure of control and the order pursuant to s. 18 of the
Supreme
      Court Act
was fully justified.  I would dismiss the appeal.

[8]

RYAN,
        J.A.
: I agree.

[9]

OPPAL,
        J.A.
: I agree.

[10]

RYAN,
        J.A.
: The appeal is dismissed.

The Honourable Mr. Justice Donald


